Citation Nr: 1823565	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-31 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

A. Creegan, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from October 1968 to March 1972.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

A videoconference hearing in this matter was held before the undersigned Veteran's law judge in October 2017. The transcript is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran testified at his hearing that he is in receipt of Social Security Administration (SSA) disability benefits. Review of the file does not show that any attempts have been made by VA to obtain those records. When VA has actual notice that a claimant is receiving disability benefits from the SSA, the duty to assist requires VA to obtain a copy of the decision and the supporting medical records upon which the award was based. Murincsak v. Derwinski, 2 Vet. App. 363, 372-73 (1992). Furthermore, the Veteran indicated that he is currently receiving treatment at a VA facility. The most recent VA treatment records in the file are from 2014 and earlier. Remand is therefore necessary to obtain all necessary outstanding records. 

Additionally, the Veteran's last examinations for both PTSD and TDIU purposes were in May 2014. The Veteran indicated at his hearing that his conditions have worsened since those examinations. While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is evidence of an increase in severity since the last examination. VAOPGCPREC 11-95 (1995). Accordingly, the Board finds that a new VA examination is necessary to determine the current severity of the Veteran's service-connected PTSD and the Veteran's other service-connected disabilities for TDIU consideration. See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995); see also 38 C.F.R. § 3.327 (a reexamination will be requested whenever there is a need to verify the current severity of a disability).

Accordingly, the case is REMANDED for the following action:

1. Obtain updated copies of the Veteran's VA treatment 
records, and associate them with the claims file.

2. Request from the Social Security Administration the records pertinent to the Veteran's claim and/or award of Social Security Administration disability benefits. All efforts to obtain this evidence must be documented and associated with the file.

3. After obtaining all outstanding records, the Veteran 
should be afforded appropriate VA examinations to determine the current nature and severity of his service-connected disabilities. The entire claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiners. Any indicated evaluations, studies, and tests should be conducted. The examiners should identify the nature and severity of all current manifestations of the Veteran's service-connected disabilities. The examiners must also comment on the impact such disability has on the Veteran's social and occupational functioning by addressing the particular occupational skills, function, and cognition that do or do not impair or preclude employment consistent with the Veteran's education and previous experience.

4. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



